Exhibit 10.3

 

 

 

 

 

 

 

 

JBT CORPORATION

RETIREE WELFARE BENEFITS PLAN

(As Amended and Restated, Effective January 1, 2016)

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS 

 

    PAGE      

SECTION 1

DEFINITION AND PURPOSE OF PLAN

1

1.1

Definition of Plan

1

1.2

Purpose

1

SECTION 2

DEFINITIONS

1

2.1

Benefit Plans

1

2.2

Benefit Plan Material

1

2.3

Code

1

2.4

Eligible Retiree

1

2.5

Employee

2

2.6

Employer

2

2.7

Participant

2

2.8

Plan

2

2.9

Plan Administrator

2

2.10

Plan Year

2

2.11

Retiree

2

2.12

Spouse

2

SECTION 3

PARTICIPATION: ELIGIBILITY, ENROLLMENT and ELECTION CHANGES

3

3.1

Eligibility

3

3.2

Participation

3

3.3

Termination of Participation

3

SECTION 4

FUNDING AND CONTRIBUTIONS

4

4.1

Establishment of Funding Policy

4

4.2

Participant Contributions

4

4.3

Employer Contributions

4

4.4

Policy Dividends and/or Refunds

4

4.5

No Right to Assets

4

SECTION 5

PLAN ADMINISTRATION

5

5.1

Responsibilities of Named Fiduciaries

5

 

 

 
i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS  

(CONTINUED)

 

    PAGE      

5.2

Plan Administrator

5

5.3

Indemnification

6

5.4

Bonding and Insurance

7

SECTION 6

BENEFITS AND CLAIMS

7

6.1

Benefits

7

6.2

Payment of Claims to Others

7

6.3

Claims Information

7

6.4

Benefits of Unlocated Persons

8

6.5

Acts of Third Parties

8

6.6

Claims Procedures

8

SECTION 7

AMENDMENT AND TERMINATION

11

7.1

Amendment

11

7.2

Termination

11

7.3

Applicable Law

11

SECTION 8

MISCELLANEOUS

11

8.1

Proof of Age, Marriage and Dependent Status

11

8.2

Workers' Compensation

11

8.3

Nondiscrimination

11

8.4

Notice

11

8.5

Employment Not Guaranteed

11

8.6

Captions

12

8.7

Withholding of Taxes

12

8.8

Assignment of Benefits

12

8.9

Correction of Errors

12

8.10

Severability of Provisions

12

8.11

Governing Law

12

8.12

No Waiver of Terms

12

8.13

Governing Provisions

13

 

 

 
ii

--------------------------------------------------------------------------------

 

 

JBT CORPORATION

 

RETIREE WELFARE BENEFITS PLAN

 

SECTION 1

DEFINITION AND PURPOSE OF PLAN

 

1.1     Definition of Plan

 

John Bean Technologies Corporation (the “Company”) hereby amends and restates
the “JBT Corporation Retiree Welfare Benefits Plan” (the “Plan”), effective
January 1, 2016, which shall consist of the provisions contained herein. The
most current provisions describing claims administration, benefits, and
eligibility are described in the insurance contracts, and the most current
summary plan descriptions (SPDs) and employee booklets, which are incorporated
herein by this reference. The Plan provides life insurance benefits.

 

1.2     Purpose

 

The Plan is intended to constitute an employee welfare benefit plan as defined
in Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and as such, to provide the Employer’s Eligible Retirees with
the benefits described in Section 6. The Plan shall be administered for the
exclusive benefit of Eligible Retirees solely to provide such benefits in
accordance with the provisions of the Plan.

 

SECTION 2

DEFINITIONS

 

2.1     Benefit Plans

 

The term “Benefit Plans” shall mean the employee welfare benefit programs
offered through this Plan, as listed from time to time in Appendix A.

 

2.2     Benefit Plan Material

 

The term “Benefit Plan Material” shall mean the SPDs and employee booklets,
insurance contracts, and any other material with respect to the Benefit Plans.

 

2.3     Code

 

The term “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.4     Eligible Retiree

 

The term “Eligible Retiree” shall mean those Retirees described in Section 3.1
of the Plan.

 

 

 
1

--------------------------------------------------------------------------------

 

 

2.5     Employee

 

The term “Employee” shall mean a common law employee of the Employer. The term
“Employee” shall exclude leased employees within the meaning of Code section
414(n).

 

2.6     Employer

 

The term “Employer” shall mean John Bean Technologies Corporation (the
“Company”) and any business, trade, etc. which is under common control (within
the meaning of Code Sections 414(b) and (c)), any member of an affiliated
service group within the meaning of Code Section 414(m) and any other entity
required to be aggregated pursuant to regulations under Code Section 414(o)
which, with the consent of the Company, adopts the Plan.

 

2.7     Participant

 

The term “Participant” shall mean an Eligible Retiree thereof who is covered
under the Plan pursuant to Section 3.

 

2.8     Plan

 

The term “Plan” shall mean the JBT Corporation Retiree Welfare Benefits Plan, as
amended and restated, effective January 1, 2016, and as may be further amended
from time to time.

 

2.9     Plan Administrator

 

The term “Plan Administrator” shall mean the Company or the person or persons
appointed by the Company to administer the Plan. The Company appoints the
Employee Benefits Plan Committee of JBT Corporation to serve as Plan
Administrator of the Plan.

 

2.10     Plan Year

 

The term “Plan Year” shall mean the twelve-month period beginning on each
January 1st and ending on each December 31 thereafter, provided the first Plan
Year shall be a short Plan Year commencing June 1, 2008 and ending December 31,
2008.

 

2.11     Retiree

 

The term “Retiree” shall mean an Employee who has retired from employment with
the Employer.

 

2.12     Spouse

 

The term “Spouse” shall mean the person to whom the Participant is legally
married. Notwithstanding the preceding sentence, the term Spouse shall not
include an individual legally separated from a Participant under a decree of
legal separation .

 

 

 
2

--------------------------------------------------------------------------------

 

 

SECTION 3

PARTICIPATION: ELIGIBILITY,
ENROLLMENT and ELECTION CHANGES

 

3.1     Eligibility

 

Each Retiree of the Employer who satisfies the eligibility requirements set
forth in a Benefit Plan shall be eligible to participate in this Plan as a
result of their participation in such Benefit Plan. Notwithstanding any
provision of the Plan to the contrary, effective January 1, 2011, any Employee
who meets the criteria set forth in clause (i), (ii) or (iii) below shall not be
eligible to participate in the Plan upon retirement: (i) becomes employed or
re-employed by the Company in the Airport Services division of the Company on or
after January 1, 2011 at one of the Company’s Airport Services division
locations listed in Appendix B and is not a “prevailing wage” or “living wage”
employee; (ii) is employed by the Company in the Airport Services division of
the Company under Prevailing or Responsible Wage conditions on or after January
1, 2011 at one of the Company’s Airport Services division locations listed in
Appendix B (a “prevailing wage employee”); or (iii) is employed by the Company
in the Airport Services division of the Company under living wage conditions on
or after January 1, 2011 at one of the Company’s Airport Services division
locations listed in Appendix B (a “living wage employee”).

 

3.2     Participation

 

The terms and conditions for the enrollment procedures and the period during
which benefits continue in any Benefit Plan shall be as provided in the
applicable Benefit Plan Material. Participation in the Plan commences when an
individual first becomes covered under any Benefit Plan. In the absence of any
such terms and conditions, the following shall apply:

 

(a)     In order for an Eligible Retiree, if any, to become covered under a
Benefit Plan under the Plan, the Eligible Retiree must elect to enroll himself
in such Benefit Plan within thirty-one (31) days from his Plan eligibility date
and by agreeing to make contributions for the Benefit Plan as required by the
Employer; and

 

(b)     Notwithstanding the above to the contrary, to the extent required under
the applicable insurance requested, in order for an Eligible Retiree to become
covered under the applicable Benefit Plan, such Eligible Retiree must show
evidence of insurability.

 

3.3     Termination of Participation

 

A Participant’s participation in the Plan shall terminate on the date he or she
is no longer eligible to participate in any Benefit Plan, as follows:

 

Coverage of a Retiree under the Plan shall automatically terminate as of the
earliest of:

 

(a)     The date on which the Retiree revokes his election of a Benefit Plan;

 

(b)     The thirtieth (30th) day after the date on which any required Retiree
contributions were due and not paid, provided, such coverage will be
retroactively terminated on such 30th day to the first date for which Retiree
contributions were due but not paid; or

 

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     The date the Retiree is not covered because the provisions of the Plan
terminate, or are amended to preclude coverage.

 

SECTION 4

FUNDING AND CONTRIBUTIONS

 

4.1     Establishment of Funding Policy

 

(a)     The Company shall establish and carry out with respect to each Benefit
Plan a funding policy and method consistent with the objectives of the Benefit
Plans and the requirements of Title I of ERISA. The funding policy for any
particular Benefit Plan may call for the Company to purchase and hold insurance
contracts and policies to provide some or all of the benefits; for all or a part
of the benefits provided to be paid from the general assets of the Company; or
for all or part of the benefits provided to be funded by Participant
contributions.

 

(b)     The funding policy of any particular Benefit Plan may be amended by the
Company from time to time.

 

4.2     Participant Contributions

 

The amount of contributions, if any, required from Participants under the
Benefit Plans shall be determined from time to time by the Company. Participants
shall be advised of any changes in the amount of Participant contributions prior
to the effective date of any such change. Participants and beneficiaries shall
not be entitled to any interest on any amounts contributed pursuant to the Plan.

 

4.3     Employer Contributions

 

The Employer shall make such contributions in the time and manner it shall deem
appropriate or as shall be required by applicable law.

 

4.4     Policy Dividends and/or Refunds

 

4.5     Due to the funding policy as provided in this Section 4, the Company
shall be entitled to retain any policy dividend or refund, or portion thereof,
it receives from any insurance company or any other organizations or
individuals, that exceeds the amount necessary to fund the benefits provided by
any particular Benefit Plan and Benefit Plan expenses, except to the extent that
amounts received exceed the Employer’s contributions to that Benefit Plan for
the period in questionNo Right to Assets

 

No Participant or beneficiary shall have any right to, interests in or claim for
any particular assets of the Employer, the Plan, any Benefit Plan or any
underlying contract, trust or other vehicle for purposes of satisfying any
benefits due such individual.

 

 

 
4

--------------------------------------------------------------------------------

 

 

SECTION 5

PLAN ADMINISTRATION

 

5.1     Responsibilities of Named Fiduciaries

 

(a)     The Plan Administrator, as named fiduciary, shall be responsible for the
administration and operation of the Plan. As a fiduciary, the Plan Administrator
and any other person to whom any fiduciary responsibilities are allocated or
delegated hereunder shall discharge all duties with respect to the Plan solely
in the interest of the Participants and (i) for the exclusive purpose of
providing benefits to Participants and defraying the reasonable expense of
administering the Plan; (ii) with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct or an
enterprise of a like character and with like aims; and (iii) in accordance with
the terms of the Plan and applicable law.

 

(b)     Except to the extent provided in Section 405 of ERISA, no fiduciary
under the Plan shall be liable for any act or omission of any other fiduciary
hereunder except to the extent that (i) such fiduciary participates knowingly in
or knowingly undertakes to conceal an act or omission of such other person,
knowing such act or omission is a breach of such other person’s fiduciary duty;
(ii) such fiduciary by his failure to carry out his own duties in accordance
with the standards set forth in subsection (a) above has enabled such other
person to commit a breach; or (iii) such fiduciary has knowledge of a breach by
such other person and fails to take reasonable efforts under the circumstances
to remedy such breach.

 

5.2     Plan Administrator

 

(a)     The Plan Administrator is a named fiduciary that has the absolute
discretionary authority to control and manage the operation and administration
of the Plan and the Benefit Plans. The Plan Administrator shall be the agent for
the service of legal process for the Plan and shall have the following duties in
addition to any other duties set forth elsewhere in the Plan:

 

(i)     Reports. The Plan Administrator shall file all reports to governmental
agencies and shall provide Participants with all required notices, reports and
information.

 

(ii)     Recordkeeping. The Plan Administrator shall maintain all required
records.

 

(iii)     Eligibility and Benefit Determination. The Plan Administrator shall
have the primary responsibility to administer the Plan in accordance with its
terms and shall have the power and discretion to construe the terms of the Plan
and to determine all questions arising in connection with the administration,
interpretation and application of the Plan, including without limitation, the
discretion to determine all questions relating to the eligibility to participate
and receive benefits under the Plan. All claims for eligibility to participate
or the payment of benefits hereunder shall be submitted in accordance with the
claim procedures set forth in Section 6 of the Plan.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(iv)     Administration. The Plan Administrator may establish procedures,
correct any defect, supply any information, waive Plan cost containment
provisions or reconcile any inconsistency in such manner and to such extent as
shall be deemed necessary or advisable, in the sole discretion of the Plan
Administrator, to carry out the purpose of the Plan; provided, however, that any
procedure, discretionary act, interpretation or construction shall be done in a
nondiscriminatory manner based upon uniform principles consistently applied.

 

(b)     Notwithstanding the provisions of Subsection 5.2(a), any insurance
company issuing an insurance contract shall have sole discretion with respect to
the matters for which it is made responsible under such insurance contract and,
to the extent required by ERISA, shall acknowledge in writing that it is a
fiduciary with respect to those responsibilities.

 

(c)     The discretionary authority of the below named fiduciaries shall
include, but not be limited to, the following:

 

The insurance company shall have sole discretion, with respect to the Plan’s
insured benefits, to determine eligibility for participation (to the extent such
eligibility has not been determined by the Employer), coverage, payment of
benefits, and all such other determinations set forth in the insurance contract.

 

(d)     Each named fiduciary shall be deemed to have properly exercised its
authority unless it has abused its discretion hereunder by acting arbitrarily or
capriciously.

 

(e)     The Plan Administrator may delegate in writing any of his
responsibilities under the Plan to another person or persons. Notice of any such
delegation shall be given to the board of directors of the Company. Without
limitation of the preceding sentences, the Plan Administrator may appoint such
third-party administration service providers, agents, counsel, accountants,
consultants, actuaries and other entities as it deems necessary and appropriate
to assist in the administration of the Plan.

 

5.3     Indemnification

 

To the extent permitted by law, any employees or officers of the Employer shall
be indemnified by the Employer against any and all liabilities, losses, damages,
costs, and expenses (including legal fees claims, and expenses) which may be
imposed on, incurred by, or asserted against the Employer by reason of the acts
or omissions relating to the Plan, except for any willful violation of law or
willful breach of duty to the Plan.

 

 

 
6

--------------------------------------------------------------------------------

 

 

5.4     Bonding and Insurance

 

To the extent required by law, with respect to benefits subject to ERISA, every
fiduciary of the Plan and every person handling Plan funds shall be bonded. The
Plan Administrator shall take such steps as are necessary to assure compliance
with applicable bonding requirements. The Plan Administrator may apply for and
obtain fiduciary liability insurance insuring the Plan against damages by reason
of breach of fiduciary responsibility at the Plan’s expense and insuring each
fiduciary against liability to the extent permissible by law at the Employer’s
expense.

 

SECTION 6

BENEFITS AND CLAIMS

 

6.1     Benefits

 

The Benefit Plans listed in Appendix A as may be revised from time to time by
the Company without amendment hereof shall constitute a part of this Plan.
Except as otherwise directed by the Plan Administrator, benefits under any
Benefit Plan shall be paid by the Employer or the insurance company, as
applicable. The benefits payable under the Benefit Plans and the conditions for
receipt of such benefits are specified in the Benefit Plans and the Benefit Plan
Materials. Except to the extent specifically provided in the Benefit Plan, no
Participant or beneficiary is vested in any coverage or benefits under a Benefit
Plan.

 

6.2     Payment of Claims to Others

 

If the Plan Administrator or insurance company determines in its sole discretion
that any person to which any amount is payable under the Plan is unable to care
for his affairs because of sickness or injury or is a minor or has died, then
any payment due him or his estate (unless a prior claim therefore has been made
by a duly appointed legal representative) may, if the Plan Administrator or
insurance company so elects, be paid to his spouse, a dependent child, a
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Plan Administrator or insurance company to be a
proper recipient on behalf of such person otherwise entitled to payment in
accordance with the terms of such Benefit Plan. The Plan Administrator or
insurance company shall, however, not be under any affirmative obligation to
investigate whether a person is or is not capable of caring for his or her
affairs. Any such payment shall be a complete discharge of the liability of the
Plan.

 

6.3     Claims Information

 

Each covered person shall provide to the Plan Administrator or insurance company
such pertinent information concerning himself, the expenses for which a claim
has been filed, benefits payable under other plans and such other information as
the Plan Administrator or insurance company may specify or as required by the
Benefit Plan, and no covered person or other person shall have any rights or be
entitled to any benefits under the Benefit Plan or Plan unless such information
is filed by or with respect to him. Such information must be provided to the
Plan Administrator or insurance company within the time periods and other
guidelines provided in the Benefit Plan Material.

 

 

 
7

--------------------------------------------------------------------------------

 

 

6.4     Benefits of Unlocated Persons

 

If the Plan Administrator or insurance company cannot ascertain the whereabouts
of any person to whom a payment is due under a Benefit Plan, and if, after three
months from the date such payment is due, a notice of such payment due is mailed
to the last known address of such person, as shown on the records of the Plan
Administrator or insurance company, and within three months after such mailing
such person has not made written claim therefore, the Plan Administrator or
insurance company if it so elects, may direct that such payment and all
remaining payments otherwise due to such person be canceled, and upon such
cancellation, the Benefit Plan and the Plan shall have no further liability
therefore.

 

6.5     Acts of Third Parties

 

(a)     Right of First Reimbursement. To the extent that benefits have been or
are expected to be paid under the Plan in connection with injuries resulting
from the act or omission of a third party and the Participant collects payment
from such third party, the Participant may be required to reimburse the Plan for
the full amount of benefits paid under the Plan or the full amount collected
from the third party, if less, as provided in the Benefit Plan Material. The
Plan shall retain the right of first reimbursement out of any recovery the
Participant obtains regardless of whether or not the Participant is made whole.

 

(b)     Subrogation. In addition to the foregoing right of first reimbursement,
to the extent permitted by applicable law, the Plan may seek payment directly or
indirectly from a third party who is liable to a Participant in connection with
injuries resulting from the act or omission of the third party. The amount of
any payment sought from such third party shall be equal to the amount of
benefits previously paid to the Participant by the Plan on account of such
injuries regardless of whether or not the Participant is made whole.

 

6.6     Claims Procedures

 

(a)     This Section 6.6 shall be effective for claims filed under the Plan.
Except to the extent that either (1) any Benefit Plan provides otherwise, (2)
Section 5 of the Plan provides otherwise, or (3) the Plan Administrator,
pursuant to Section 5 delegates claims fiduciary authority to another person or
entity, the Plan Administrator shall be responsible for making all
determinations as to the rights of any Participant or any beneficiary to receive
amounts under the Plan. The term Plan Administrator, as used herein, shall
include any individual or entity that serves as claims fiduciary under the Plan.

 

(b)     If a claim for benefits under the Plan, is wholly or partially denied,
notice of the decision shall be furnished to the claimant within a reasonable
period of time, not to exceed 90 days after receipt of the claim by the Plan
Administrator, unless special circumstances require an extension of time for
processing the claim. If such an extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date on which
the Plan Administrator expects to render a decision.

 

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     The Plan Administrator shall provide every claimant who is denied a
claim for benefits, with a written notice setting forth, in a manner calculated
to be understood by the claimant, the following:

 

(i)     a specific reason or reasons for the denial;

 

(ii)     specific reference to pertinent Plan or Benefit Plan provisions upon
which the denial is based;

 

(iii)     a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)     an explanation of the Plan’s claims review procedure and the time
limits applicable to such procedures, including a statement of the claimants
right to bring a civil action under Section 502(a) of ERISA.

 

(d)     The purpose of the review procedure set forth in this Section 6.6 is to
provide a procedure by which a claimant, under the Plan, may have reasonable
opportunity to appeal a denial of a claim to the Plan Administrator for a full
and fair review. To accomplish that purpose, the claimant, or his duly
authorized representative may:

 

(i)     request review upon written application to the Plan Administrator;

 

(ii)     review and/or copy free of charge, pertinent Plan documents, records,
and other information relevant to the claimant’s claim;

 

(iii)     submit issues and comments in writing; and

 

(iv)     submit documents, records and other information relating to the claim.

 

A claimant (or his duly authorized representative) shall request a review by
filing a written application for review with the Plan Administrator. Requests
for review of claims under the Plan and any Benefit Plan, must be made within 60
days after receipt by the claimant of written notice of the denial of his claim.

 

(e)     Decision on review of a denied claim shall be made in the following
manner:

 

(i)     The decision on review shall be made by the Plan Administrator, who may,
in its discretion, hold a hearing on the denied claim. The review shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

 

 

 
9

--------------------------------------------------------------------------------

 

 

(ii)     The Plan Administrator reviewing the claim denial shall hold regularly
scheduled meetings at least quarterly;

 

(iii)     With respect to claims under a Benefit Plan, the Plan Administrator
shall make its decision promptly, and not later than the date of the meeting of
the Plan Administrator immediately following the receipt of the request for
review, unless the request for review is received within 30 days of such
meeting, in which case the decision shall be made no later than the second
meeting following receipt of the request for review. If special circumstances
require further extension of time for processing, a decision shall be rendered
as soon as possible, but not later than the date of the third meeting of the
Plan Administrator after receipt of the request for review. If such an extension
of time for review is required, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. Such
notice of extension shall indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
the determination on review.

 

(iv)     All decisions on review shall be in writing and shall be delivered to
the claimant as soon as possible, but not later than 5 days after the claim
determination is made. Such notice shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, with
the specific reason or reasons for the denial of the claim, specific references
to the pertinent Plan provisions on which the decision is based and a statement
that the claimant is entitled to receive upon request and free of charge
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s claim for benefits, as well as a statement of the
claimant’s right to bring an action under Section 502(a) of ERISA.

  

(v)     In the event that the decision on review is not furnished within the
time period set forth in Section 6.6(c)(ii), the claim shall be deemed denied on
review.

 

 

 
10

--------------------------------------------------------------------------------

 

 

SECTION 7

AMENDMENT AND TERMINATION

 

7.1     Amendment

 

The Company or its delegate may amend in writing any part or all of the Plan,
any Benefit Plan or any contract providing benefits (with, if applicable, the
agreement of the relevant insurance company) at any time or from time to time.
The Company or its delegate may also remove or change any insurance company at
any time and from time to time.

 

7.2     Termination

 

The Company or its delegate may terminate or partially terminate the Plan, any
individual Benefit Plan, or discontinue Employer contributions to one or more
Benefit Plans at any time.

 

7.3     Applicable Law

 

The Company or its delegate reserves the right to terminate or amend the Plan at
any time if the Plan is deemed not to be in compliance with applicable law.

 

SECTION 8

MISCELLANEOUS

 

8.1     Proof of Age, Marriage and Dependent Status

 

Participants may be required to furnish satisfactory proof of age or marital
status as a condition to maintain coverage under the Plan.

 

8.2     Workers' Compensation

 

The Plan is not in lieu of, and does not affect any requirement for coverage by,
workers’ compensation insurance.

 

8.3     Nondiscrimination

 

The Plan Administrator shall take all steps it considers necessary or desirable
to conform the operation of the Plan to the nondiscrimination requirements of
the Code, if applicable, or other applicable law, and may unilaterally change or
revoke an election by an Eligible Retiree for that purpose.

 

8.4     Notice

 

Any notice to be delivered under this Plan shall be given in writing and
delivered, personally or by mail, postage prepaid, addressed to the Company (or
the insurance company, as applicable and as described in the Benefit Plan
Materials), the Participant, or any beneficiaries, as the case may be, at their
last known address.

 

8.5     Employment Not Guaranteed

 

Nothing contained in the Plan, nor any action taken hereunder, shall be
construed as a contract of employment, or as giving any Employee any right to be
retained as an Employee of the Employer. The Employer reserves the right to
terminate any Employee at any time in its sole discretion, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between Employee and the Employer.

 

 

 
11

--------------------------------------------------------------------------------

 

 

8.6     Captions

 

The captions of the sections of this Plan are for convenience only and shall not
control the meaning or construction of any of its provisions.

 

8.7     Withholding of Taxes

 

To the extent required by law, the Employer may withhold from payments made
pursuant to this Plan or otherwise all federal, state, local, or other taxes as
shall be required with respect to any amounts paid or payable under this Plan or
any Benefit Plan.

 

8.8     Assignment of Benefits

 

Except as may otherwise be required by law, or as otherwise specifically
provided in the Plan, no amount payable at any time under the Plan shall be
subject in any manner to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind, nor in any
manner be subject to the debts or liabilities of any person. Any attempt to so
alienate or subject any such amount, whether presently or thereafter payable,
shall be void. If any person attempts to alienate, sell, transfer, assign,
pledge, attach, charge or otherwise encumber any amount payable under the Plan,
or any part thereof, or if by reason of his bankruptcy or other event happening
at any such time, such amount would be made subject to his debts or liabilities
or would otherwise not be enjoyed by him, then the Plan Administrator may direct
that such amount be withheld and that the same or any part thereof be paid or
applied to or for the benefit of such person, his spouse, dependent children or
other dependents, or any of them, in such manner and proportion as the Plan
Administrator may deem proper.

 

8.9     Correction of Errors

 

In the event an incorrect amount is paid to or on behalf of a Participant or
beneficiary, any remaining payments may be adjusted to correct the error. The
Plan Administrator may take such other action it deems necessary and equitable
to correct any such error.

 

8.10     Severability of Provisions

 

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

 

8.11     Governing Law

 

This Plan shall be construed and enforced in accordance with ERISA and, to the
extent it is not preempted by ERISA, in accordance with the internal laws of the
State of Illinois, without regard to any conflict of laws provisions.

 

8.12     No Waiver of Terms

 

No term, condition or provision of the Plan shall be deemed to have been waived,
and there shall be no estoppel against the enforcement of any provision of the
Plan, except by written agreement of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such wavier shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

 

 
12

--------------------------------------------------------------------------------

 

 

8.13     Governing Provisions

 

In the event that there are inconsistencies between the provisions of this Plan
document and the provisions of any Benefit Plan Material, the provisions
appearing in this Plan document shall govern.

 

IN WITNESS WHEREOF, the Company has caused this Plan, as amended and restated,
effective January 1, 2016, to be executed in its name and behalf on this 31st
day of August, 2016.

 

 



 

JOHN BEAN TECHNOLOGIES CORPORATION

 

 

 

 

 

 

By:

/s/ Mark Montague

 

 

 

 

 

 

Its:

EVPHR

 



 

 
13

--------------------------------------------------------------------------------

 

 

APPENDIX A
TO THE
JBT CORPORATION RETIREE
WELFARE BENEFITS PLAN
(Benefit Plans)

 

The Company maintains as part of the Plan such Benefit Plans listed from time to
time in this Appendix A. The Benefit Plan Material then in effect associated
with each Benefit Plan are hereby incorporated into and made a part of the Plan.

 

Life Insurance Plan

 

 
14

--------------------------------------------------------------------------------

 

 

APPENDIX B

 

LIST OF AIRPORT SERVICES DIVISIONS

 

Name of Division Location

Effective Date

End Date

Prevailing Wage Employee (Y/N)

Living Wage Employee (Y/N)

LAX Terminal 6 (FFT AS LAX PW 50248)

January 1, 2011

 

Y

Y

Miami-Dade County (FFT AS MIAMI PW 50245)

January 1, 2011

 

Y

N

Orange County (FFT AS ORANGE CTY PW 50246)

January 1, 2011

 

Y

N

Long Beach (FFT AS Long Beach PW 50247)

January 1, 2011

 

Y

N

LAX Delta (FFT AS LAX DELTA 50249)

March 1, 2011

 

N

N

Cincinnati (FFT AS CINCINNATI LP 50250)

June 1, 2011

 

N

N

LAX Terminal 2 (FFT AS LAX2 LP 50251)

September 1, 2011

 

N

N

Houston Train (FFT AS HAS TRAIN LP 50253)

September 1, 2011

 

N

N

Chicago O’Hare (FFT AS CHI ORD LP 50252)

October 1, 2011

 

N

N

 

 

 

Firmwide:134880347.2 060104.1021 

 

 

15